                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONALD CHAVIS                                :      CIVIL ACTION
                                             :
      v.                                     :
                                             :
JOHN P. DELANEY, WARDEN/                     :
DETENTION CENTER, D.A. OF PHILA.             :
COM. OF PA.                                  :      NO. 13-3532

                                         ORDER

      NOW, this 12th day of December, 2019, upon consideration of the Motion and

Application for Writ of Error Coram Nobis to Address Deprivation of Petitioners (sic) State

and Fed. Const. Rights by Court Officials as Noted Herein and Vacate 8/9/13 Sentence

Imposed Ex Parte of Petitioner and Dismiss Case With Prejudice for the Following Good

Cause Shown (Document No. 6) and a review of the history of the case, it is ORDERED

that the petition is DISMISSED.




                                                 /s/ TIMOTHY J. SAVAGE J.
